The record ought to be read, but can prove no more than that the plaintiff did not recover. It will not be of itself proof that Joseph Pearse had title.
The record was read, and HALL, J., directed the jury that the plaintiff should have proved Joseph Pearse's title, and that he had not done so, for the record was not evidence of that; and the plaintiff, hearing the opinion of the Court, suffered
A nonsuit.
NOTE. — See Wright v. Walker, ante, 16, and the cases there referred to in the note.
Cited: Shober v. Robinson, 6 N.C. 37.